Citation Nr: 0315040	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for cervical facet 
dysfunction, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
retropatellar pain, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for chronic 
retropatellar pain, right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military duty from June 1988 to June 
1991. This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
January 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Roanoke, Virginia 
(hereinafter RO).

This case was previously before the Board since in May 2001 
and remanded for additional development and adjudication.


FINDINGS OF FACT

1.  Without adequate cause, the veteran failed to report for 
VA orthopedic examinations that were necessary for the proper 
adjudication of his claims for increased ratings for his 
cervical spine and bilateral knee disorders.

2.  The evidence of record shows that the veteran's cervical 
spine disability is manifested by neck pain, minimal 
degenerative changes and mild limitation of motion.

3.  The veteran's service connected right knee disability has 
been manifested by retropatellar pain with slight decrease in 
range of motion.  Subluxation and lateral instability have 
not been medically demonstrated.  There is no X-ray evidence 
of arthritis.  

4.  The veteran's service connected left knee disability has 
been manifested by retropatellar pain with slight decrease in 
range of motion.  Subluxation and lateral instability have 
not been medically demonstrated.  There is no X-ray evidence 
of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for cervical 
facet dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002) 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2002).
 
2.  The criteria for an increased evaluation for right knee 
retropatellar pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2002).

3.  The criteria for an increased evaluation for left knee 
retropatellar pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the May 2001 Remand have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  However, it does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a Member of the Board to advance any and 
all arguments in favor of his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available.

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examinations in April 
2002, for the purpose of obtaining an opinion as to the 
severity of his service-connected cervical spine and 
bilateral knee disabilities.  However, the veteran failed to 
report for the examinations.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examinations, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been met. The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose. VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the most recent notice letter sent in May 2002 the veteran 
was again informed as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2002).  

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Court has also held that claim denials 
based on 38 C.F.R. § 3.655 for failure to report for a 
scheduled VA examination without good cause are factual 
matters which are subject to a "clearly erroneous" standard 
of review.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In this case, in May 2001 the Board considered the medical 
evidence of record and determined that it would be beneficial 
for the veteran to be again examined to obtain a current and 
complete picture of his disabilities.  The issues were then 
remanded for additional development of the evidence.  The 
veteran was scheduled for VA examinations in April 2002 in 
order to assist in the development and adjudication of his 
claims now presented on appeal.  He failed to appear for the 
examinations and did not provide a justification for his 
refusal.  Notice was sent to his most recent address of 
record.  Under the circumstances, the Board finds that good 
cause for his failure to report has not been demonstrated, 
and that no further development, including attempts to obtain 
medical opinions, is thus warranted.  

In the July 2002 Supplemental Statement of the Case, a copy 
of which was provided to the veteran's representative, the RO 
notified the veteran that his claim had been denied.  The RO 
also specifically notified the veteran of the provisions of 
38 C.F.R. § 3.655.  There is no indication that it was 
returned by the postal authority as undeliverable.

The evidence before the Board consists of a 1997 VA 
examination and VA outpatient records spanning a period from 
1994 to 2000.  While more current examination would clearly 
be helpful in adjudicating the claims, the Board finds that 
there is sufficient evidence upon which to confirm 
"continued entitlement to a benefit," in this case, a claim 
for increase, and will thus address the merits of the appeal.  

1.  Cervical facet dysfunction

The Board notes that the veteran's service-connected cervical 
spine disorder is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
limitation of motion of the cervical spine.  That code 
provides for a 10 percent rating for slight limitation of 
motion of the cervical spine, a 20 percent rating for 
moderate limitation of motion of the cervical spine, and a 30 
percent rating for severe limitation of the cervical spine.

In support of the veteran's 1997 claim for increase is a 
December 1997 VA examination report.  The veteran complained 
of cracking and popping of the cervical neck.  He reported 
some relief when he first "pops" his neck but then it 
tightens up again.  He also has a sharp pain with weather 
changes and grinding with movement of the head or neck.  On 
examination the veteran could extend his neck to 35 degrees 
and forward flex to 35 degrees, which produces no pain.  
Right lateral rotation was to 55 degrees and left lateral 
rotation to 40 degrees with pain.  Rotation to the right was 
to 55 degrees and on the left to 45 degrees with pain.  X-
rays of the cervical spine were normal.  The diagnosis was 
chronic cervical strain.  

Additional VA outpatient treatment records dated from 1994 to 
2000 show evaluation in June 2000 for mild cervical 
paravertebral spasm.  X-rays of the cervical spine showed 
mild torticollis without significant bone abnormality with 
the exception of C7-T1 facet osteoarthritis.  A VA outpatient 
treatment record dated December 2000 shows the veteran was 
evaluated for follow-up of chronic cervical spine pain.  He 
reported very little relief with conservative measures.  X-
rays of the cervical spine showed minimal degenerative 
changes.  

The veteran testified before the Board in January 2001 that 
manifestations of his service-connected cervical spine 
disorder had increased in severity and, therefore, an 
increased disability rating was warranted.  He testified that 
movement of his neck was limited when turning to the right.  
However he also testified that current treatment consisting 
of a traction device was doing a fairly good job of 
controlling the neck pain.  He testified that his neck pain 
did not interfere with his work.  

Pursuant to the Board's May 2001 remand, the RO contacted the 
veteran by letter in July 2001 and asked him to identify any 
medical care providers who had treated his disabilities.  His 
representative received a copy of this letter; however, 
neither the veteran nor his representative responded to the 
RO's request for additional evidence.

The veteran was also to undergo VA examination of his 
service-connected cervical spine, but failed to report for 
examination scheduled for April 2002.  

The current record shows sufficient actual and functional 
loss to equate to mild limitation of motion.  Findings on VA 
examination and clinical evaluation for treatment purposes 
show that the veteran had objectively demonstrated chronic 
pain and radiological evidence of degenerative joint disease 
with decreased range of motion of the cervical spine.  
Specifically, while being evaluated by VA in December 1997 
the veteran demonstrated cervical range of motion which 
included flexion to 35 degrees, extension to 35 degrees and 
right rotation to 55 and left rotation to 45.  There were 
complaints of pain with cervical rotation.  However, in 
December 2000, the examiner characterized the degenerative 
changes as mild and the Board does not disagree with this 
assessment.  The veteran has conceded that he loses no time 
from work as a result of his disability.  When this evidence 
is viewed with reference to 38 C.F.R. §§ 4.40, 4.45 and in 
conjunction with 38 C.F.R. § 4.7, the Board finds that the 
criteria necessary for a higher rating of 20 percent is not 
warranted.  

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis of the cervical spine to warrant 
application of Code 5287, nor is there evidence of residuals 
of a vertebral fracture, with demonstrable deformity (as 
would warrant an additional 10 percent under Diagnostic Code 
5285).  Neurological findings, however, have been for the 
most part negative or minimal.  Thus, a rating for the neck 
under Diagnostic Code 5293 in lieu of 5290 would not be 
advantageous to the veteran.  In summary, neurological and 
actual and functional orthopedic impairment such as to 
warrant an increased evaluation greater than 10 percent under 
the applicable diagnostic codes pertaining to the cervical 
spine is not shown.


2.  Bilateral retropatellar pain 

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  See also 38 C.F.R. § 4.71, Plate II 
(2002), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In support of the veteran's 1997 claim for increase is a 
December 1997 VA examination report.  The veteran complained 
of pain under and behind both kneecaps.  He experienced pain 
with temperature changes and occasional swelling three to 
four times a month.  He also complained that the knee locks 
and that he has difficulty with bending.  He works in 
refrigeration and heating which requires a lot of bending.  
He reported missing one week of work due to knee pain and 
treating the symptoms with ice and aspirin.  

Examination of the right knee showed no swelling or crepitus.  
There was distinct popping on extension and flexion of the 
right knee.  Active range of motion was 0 to 120 degrees and 
passive range of motion was 0 to 140 degrees.  After exercise 
the right knee range of motion was from 0 to 125 degrees.  
The veteran was able to squat with a distinct popping sound.  
There was slight tenderness on the anterior right lower 
patellar area.  The left knee was positive for crepitus, but 
negative for laxity.  The knee extended from 0 locking at 100 
degrees and then flexing to approximately 120 to 130 degrees.  
The veteran had extreme tenderness of the lower patellar area 
of the left knee.  Light touch and pain were normal in both 
extremities.  X-rays of the knees showed no change since a 
previous X-ray in 1994 showing a normal knee.

On subsequent VA examination of the knees in December 1999 
the veteran's symptoms were the same in that he described 
pain being under the kneecaps and behind the knees and 
increased pain with temperature changes.  The knees swelled 
two to three times a week and he continued to have popping, 
especially when stooping.  The veteran stated that as a 
service technician for a commercial refrigeration there were 
a lot of jobs that he was unable to do because of his knees.  
However his employer accommodated him.  He has missed about 3 
to 4 days a month because of knee pain.  Currently he was 
undergoing physical therapy.  He has not had any surgery.  

Examination of the right knee today showed swelling and 
crepitus.  The right knee extended to 0 degrees and flexed to 
120 degrees active, passive and after exercise.  This was a 
decrease in passive flexion from the last exam.  The right 
knee was tender posteriorly and anteriorly with palpation.  
The left knee was not swollen, but was tender posteriorly to 
palpation and also positive for crepitus.  The left knee was 
negative for laxity and extended to 0 degrees and flexed to 
100 degrees before locking.  He could then extend the left 
knee to 120 degrees active passive and after exercise.  The 
examiner noted past X-rays had been normal.  

The veteran testified before the Board in January 2001, that 
manifestations of his service-connected knee disorders had 
increased in severity, and therefore, increased disability 
ratings were warranted.  He testified that his knees 
constantly ached, but ached more in the evening after use 
during the day.  He further stated that his knees were 
swollen and fatigued at the end of the day.  The veteran 
testified that both knees interfered with his employment 
because of his difficulty with stooping and bending.  He had 
lost some time from work but was accommodated by his 
employer.  His knees also limited his recreation.  Prolonged 
sitting caused his knees to stiffen.  He had not been issued 
a brace, cane or crutches.  He testified that physical 
therapy exercises had helped but had not relieved the pain.  

Additional VA outpatient treatment records dated from 1994 to 
2000 show ongoing treatment for recurrent right knee pain and 
swelling.  The more recent records show that in March 1998 
evaluation revealed slight crepitance, pain with extension 
and flexion, but no obvious instability.  X-rays dated in 
December 1998 showed soft tissue swelling anterior to the 
right tibial tubercle similar to cellulitis, trauma or 
patellar tendon injury.  An MRI dated in June 1999 showed 
small synovial cysts posterior to Hoffa's fat pad.  Otherwise 
there were no abnormalities of the menisci, anterior cruciate 
ligament, posterior cruciate ligament, patella tendons, 
medial or lateral collateral ligaments or the musculature.  
The remaining treatment records show the veteran underwent a 
series of physical therapy sessions, including range of 
motion and strength exercises, ice packs and heat, which 
offered some relief.

Pursuant to the Board's May 2001 remand, the RO contacted the 
veteran by letter in July 2001 and asked him to identify any 
medical care providers who had treated his disabilities.  His 
representative received a copy of this letter; however, 
neither the veteran nor his representative responded to the 
RO's request for additional evidence.

The veteran was also to undergo VA examination of his 
service-connected cervical spine, left and right knee 
disabilities, but failed to report for examination scheduled 
for April 2002.  

During the course of the appeal the veteran's complaints 
(primarily, pain and swelling) have essentially remained 
unchanged, and have been clearly referenced in the 
examination reports.  However, the objective medical evidence 
is the most persuasive indication of functional loss 
resulting from the veteran's bilateral knee disabilities.  
Although the evidence of record indicates the veteran has 
tenderness, swelling, crepitus and locking, there has been no 
clinical evidence of recurrent subluxation or lateral 
instability.  In the absence of symptoms of moderate 
impairment, including subluxation or lateral instability, and 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
evaluations in excess of 10 percent under Diagnostic Code 
5257 are not warranted.  This rating contemplates payment for 
painful motion of the knees with essentially no instability.  
There are complaints of painful motion, but no subluxation or 
instability, so the "slight impairment" compensated is the 
painful motion.

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Because 
Diagnostic Code 5257 is a code, which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Code 5257.

Furthermore, the limitation of motion shown by the veteran 
during the course of the appeal is noncompensable.  During 
the course of the appeal he has consistently had extension to 
0 degrees and flexion to at least 100 degrees.  There is no 
X-ray evidence of arthritis.  Thus, while the veteran has 
documented decrease in range of motion, the medical evidence 
of record does not include an X-ray finding of degenerative 
arthritis that would permit the Board to assign a separate 
rating for arthritis and limitation of motion in right and 
left knees under VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. 
Prec. Op. No. 9-98.

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are not present in 
this case.

In regard to Diagnostic Codes 5260 and 5261, pertaining to 
limitation of flexion and extension of the leg, the Board 
finds probative the most recent range of motion performance 
of record as documented by the VA examination dated in 
December 1999.  At that time the veteran demonstrated leg 
flexion to at least 100 degrees and leg extension to 0.  A 
higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261, would be warranted only if the veteran's 
flexion was limited to 30 degrees or extension to 15 degrees, 
actually or functionally.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not show that his 
right and left knee disabilities have, at any time, been 
manifested by more than slight impairment with no recurrent 
subluxation or lateral instability.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1),an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic knee pain interferes with his employment 
status.  Clearly, due to the nature and severity of the 
veteran's service-connected knees, some interference with the 
veteran's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected knee disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown , 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that referral of this case 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board thus finds that a preponderance of the evidence is 
against the claims for increased ratings for the cervical 
spine disorder as well as for the right and left knee 
disabilities and that the benefit of the doubt rule is 
therefore inapplicable.  38 U.S.C.A. § 5107(b) (West 2002).  
The disability picture shown in the record does not more 
nearly approximate the criteria required for a higher rating 
under any applicable code.  38 C.F.R. § 4.7 (2002).  


ORDER

1.  An increased evaluation for cervical facet dysfunction is 
denied.

2.  An increased evaluation for chronic retropatellar pain of 
the right knee is denied.

3.  An increased evaluation for chronic retropatellar pain of 
the left knee is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


